                 Case 14-11260-MFW              Doc 566        Filed 02/18/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

    In re:
                                                                 Chapter 7
    LEADING EDGE LOGISTICS LLC., et al.,1
                                                                 Case No. 14-11260 (MFW)
                                     Debtors.                    (Jointly Administered)
                                                                                 564
                                                                 Re: Docket No. ______



                                  ORDER GRANTING
                  EIGHTH INTERIM APPLICATION FOR COMPENSATION
                AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
              ZIEHL & JONES LLP, AS COUNSEL TO THE CHAPTER 7 TRUSTEE,
             FOR THE PERIOD FROM JULY 1, 2019 THROUGH DECEMBER 31, 2020

                  Pachulski Stang Ziehl & Jones LLP (“PSZ&J”), as Counsel for the Chapter 7

Trustee in the above-captioned cases, filed a Sixth Interim Application for Compensation and

Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as counsel to the Chapter 7

Trustee, for the period from July 1, 2019 through December 31, 2020 (the “Eighth Interim

Application”). The Court has reviewed the Eighth Interim Application and finds that: (a) the

Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; (b) notice of the

Eighth Interim Application, and any hearing on the Eighth Interim Application, was adequate

under the circumstances; and (c) all persons with standing have been afforded the opportunity to

be heard on the Sixth Interim Application. Accordingly, it is hereby ORDERED THAT:

                      1. The Eighth Interim Application is GRANTED, on an interim basis.




1
  The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Leading
Edge Logistics LLC (2293); Alliance Traffic Group, LLC (0161); LEL Enterprises LLC (1052); and LEL Caribe,
LLC (0104). The Debtors’ former address was 2098 West Chester Pike, Broomall, PA 19008.


DOCS_DE:232764.1 31266/001
                Case 14-11260-MFW             Doc 566    Filed 02/18/21    Page 2 of 2




                 2.          The Chapter 7 Trustee in the above cases shall pay to PSZ&J the sum of

$46,932.50 as compensation and $3,361.10 as reimbursement of expenses, for a total of

$50,293.60 for services rendered and disbursements incurred by PSZ&J for the period July 1,

2019 through December 31, 2020.




Dated: February 18th, 2021                              MARY F. WALRATH
Wilmington, Delaware                                    UNITED STATES BANKRUPTCY JUDGE

DOCS_DE:232764.1 31266/001                        2
